Exhibit 10.1
 
EMPLOYMENT SEPARATION AGREEMENT
 
This Employment Separation Agreement (this "Agreement") is made this 29th day of
August, 2011 (the "Effective Date") by and between GAME TRADING TECHNOLOGIES,
INC., with offices at 10957 McCormick Road, Hunt Valley, Maryland 21031 (the
"Company") and RICHARD J. LEIMBACH ("Employee").
 
Explanatory Statement
 
Employee was employed with the Company until the 1st day of September, 2011 (the
"Separation Date"). In exchange for consideration Employee is not otherwise
entitled to, Employee agrees to release the Company from all claims for
individualized relief Employee may have against the Company.
 
Now therefore, in consideration of the mutual agreements, promises and covenants
set forth below, the receipt and adequacy of which is hereby acknowledged, the
parties agree as follows:
 
1.     Final Wages; Severance. Employee shall receive a final paycheck for work
performed through the Separation Date, and accrued but unused vacation sick and
personal leave in the amount of One Thousand One Hundred Fifty Four dollars
($1,154.00) (the "Final Wages"). Additionally: (i) on the next regular pay date
following Employee's execution and delivery of this Agreement and the expiration
of the Rescission Period (as defined below) the Company shall begin payments to
Employee equal to salary continuation for a period of twenty six (26) weeks; and
(ii) continue providing to the Employee group insurance (health, dental, life)
equivalent to that provided to all Company senior executives (the "Severance
Pay") for a period of fifty two (52) weeks.
 
2.     Full Payment. Employee agrees that, upon payment of the Final Wages, the
Company shall have fully discharged all obligations to Employee for, and
Employee shall have received payment in full of, all wages, overtime pay,
vacation, sick and personal leave, and all other earned compensation of any kind
to Employee.
 
3.     COBRA. If Employee is entitled to COBRA notice for health insurance
continuation benefits, notice will be provided to Employee under separate cover
and consistent with applicable law.
 
4.     No Further Employment; Cooperation. Employee acknowledges that Employee
has no claim to reinstatement as an employee of the Company. Employee agrees
that after the Separation Date Employee is not authorized to perform any work
for, or to represent himself or herself as being otherwise affiliated with the
Company, without written consent from the Company. Employee also hereby agrees
to cooperate with the Company, upon request by the Company, to effect a seamless
transition of Employee's responsibilities, to include assistance in ongoing
communication with auditors, report preparation of 2011 quarterly SEC filings,
and communication with the SEC, FINRA, and other related regulatory agencies for
a period that extends through the filing date of the Company's 2011 SEC Form
10-K.
 
The Company shall defend, indemnify and hold harmless Employee from any and all
claims, liabilities, losses, damages, and expenses, including reasonable
attorneys' fees, in connection with the performance of Employee's obligations
under this Section 4 to the maximum extent permitted by the Company's Bylaws,
Certificate of Incorporation, and standard form of Indemnification Agreement
with such
indemnitees to be in accordance with the Company's standard practices for senior
executive officers but on terms no less favorable than provided to any other
Company senior executive officer or director.
 
 
1

--------------------------------------------------------------------------------

 
 
 
5. Releases; Covenant Not To Sue Or Make Claims.
 
(a) Except for the obligations contained in this Agreement, Employee for
himself/herself, and for Employee's personal representatives, agents, heirs and
assigns, forever does release and remise the Company and its successors,
assigns, employees, shareholders, officers, directors, agents, parent companies,
subsidiaries, affiliates, and related companies (the "Released Parties") from
and against any and all monetary claims, liabilities, demands, expenses, costs
or any other obligation to Employee arising out of or in any way relating to
Employee's employment with or separation from employment with the Company from
the beginning of time through the Effective Date, including but not limited to:
(i) any claims arising under any Federal, State or local law (ii) individualized
relief for claims arising under any anti-discrimination statute including but
not limited to the Title VII of the Civil Rights Act of 1964, Equal Pay Act of
1963, Age Discrimination in Employment Act of 1967, Rehabilitation Act of 1973,
Sections 501 and 505, the Americans with Disabilities Act of 1990 and Civil
Rights Act of 1991, the Maryland Human Relations Act; (iii) claims for
nonpayment of wages or other compensation, including but not limited to monetary
claims arising under the Maryland Wage Payment & Collection Act or the Maryland
Wage and Hour Law; (iv) claims arising under the Older Workers' Benefits
Protections Act, the Family Medical Leave Act and the Employee Retirement Income
Security Act; (v) claims alleging tort and breach of contract including but not
limited to claims for emotional distress and wrongful termination; and (vi)
claims under any compensation or benefit plan of the Company including but not
limited to claims under any Company benefit program, incentive, stock, stock
option, deferred compensation or bonus plans, sick leave, personal leave and
vacation pay, and which arose on or before the Effective Date.
 
(b) Employee understands that Employee's release of the Released Parties under
Section 5(a) above is required as a condition precedent to the payment of the
Severance Pay. Employee understands that this Agreement represents a full and
final settlement and release of all claims Employee may have relating in any way
to the parties' employment relationship. Employee also agrees that Employee will
not sue, whether alone or with others, any of the Released Parties on any claim
released by this Agreement and that, to the extent permitted by law, Employee
will refrain from participating in any action, whether administrative, legal or
arbitral or of filing a claim for individualized relief against any of the
Released Parties, and Employee agrees to withdraw any such claim Employee may
have already filed.
 
(c) Employee acknowledges that while employed by the Company, the Company
provided Employee with notice of Employee's rights under the Family and Medical
Leave Act ("FMLA"), and that, during Employee's employment, Employee did not
request (and had no reason to request) any leave under the FMLA or requested and
was granted leave under the FMLA. The Employee understands and agrees that, in
entering into this Agreement, the Company is expressly relying on the foregoing
representations by Employee. The Employee further agrees that the
representations made by her herein are admissions by Employee and are
admissible, if offered by the Company, as a sworn statement of fact by Employee
in any proceeding between Employee and Employer.
 
(d) Nothing in this Agreement shall or is intended to: (1) impose any condition,
penalty, or other limitation affecting Employee's right to challenge the release
contained herein; (2) unlawfully release or waive any of Employee's rights under
applicable laws; (3) waive or release any claim that arises after this Agreement
is signed; (4) waive or release Employee's right to file an administrative
charge with any local, state, or federal administrative agency with jurisdiction
to receive and investigate Employee's claims under applicable law, although
Employee does waive and release Employee's right to
individualized relief under such applicable law, including, but not, limited to
compensatory damages, punitive damages, liquidated damages, or attorneys' fees
and costs; or (5) prevent or interfere with Employee's ability or right to
provide truthful testimony, if under subpoena or court order to do so, or
respond as otherwise required by law.
 
 
2

--------------------------------------------------------------------------------

 
 
 
6.            Continuing Obligations. Employee reaffirms (i) Employee's
obligations to maintain strictly confidential all proprietary information and
trade secrets of the Company, and (ii) Employee's post-employment obligations
under any employment agreement or employment policy executed by Employee with
the Company in connection with Employee's employment including but not limited
to those in sections 8 and 9 of the Employment Agreement dated September 27,
2010 between Employee and the Company ("Employment Agreement"). If the Company
fails to make four (4) or more payments required by this Agreement, Employee
shall be released from all post-employment obligations under the Employment
Agreement. Employee represents and warrants that Employee does not have custody,
control or possession of any Company property including, but not limited to,
proprietary information, trade secrets or work product generated within the
scope of Employee's employment with the Company; and Employee has not disclosed
or otherwise made available to any third party, outside of authorized officers
of the Company, any of the aforementioned materials or information. Employee
further represents and warrants that Employee has returned to the Company all
originals and all copies of Confidential Information of the Company as defined
in the Employment Agreement, as well as all other tangible and intangible
property owned by the Company.
 
7.            Non-Disparagement; Reference(s) & Unemployment. Employee agrees
not to disparage the Company, either orally, in writing, or otherwise, at any
time regarding the parties' employment relationship. The Company agrees that,
provided that Employee fully complies with all terms and conditions of this
Agreement, the Company: (i) shall not contest any request by Employee for
unemployment benefits; and (ii) will provide, to subsequent potential employers
of Employee, only Employee's title, dates of work and confirmation of salary.
 
8.            Effect of Death. In the event of the death of Employee, this
Agreement shall automatically terminate and be of no further force or effect.
 
9.            Specific Performance; Remedies. Employee hereby agrees that
damages at law will be an insufficient remedy to the Company in the event that
Employee violates or threatens to violate the terms of Paragraphs 5, 6 or 7 of
this Agreement, and that the Company may seek injunctive relief in any court of
competent jurisdiction to restrain the breach or threatened breach of, or
otherwise to specifically enforce, any of the covenants of such paragraphs. The
existence of this right shall not preclude any other rights and remedies at law
or in equity, which the Company may have for damages to it. Employee hereby
further agrees to waive any requirement for obtaining a bond with respect to any
such relief and also agrees to reimburse the Company for its reasonable
attorneys' fees and costs incurred in seeking such relief. Any controversy or
claim brought pursuant to this Paragraph, shall be tried solely and exclusively
in the Circuit Court for Baltimore County (or if jurisdiction exists, in the
United States District Court for the District of Maryland, Northern Division),
and Employee consents to the jurisdiction and venue of such court, regardless of
where Employee is residing at the time of such action.
 
9.1Termination of Severance Pay. Employee further agrees that, in the event of
Employee's
breach or threatened breach of the Paragraphs 5, 6 or 7 of this Agreement, the
Company shall be entitled, in addition to any other remedies and damages
available to it, to terminate the remaining Severance Pay due under this
Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
10.            Dispute Resolution. Except for any controversy or claim arising
out of Employee's breach or threatened breach of the covenants contained in
Paragraphs 5, 6 or 7 of this Agreement (as addressed in Paragraph 9 above), the
parties agree that any controversy or claim arising out of or relating to this
Agreement shall be resolved in accordance with the American Arbitration
Associations' Employment Arbitration Rules and Mediation Procedures. THE PARTIES
HEREBY WAIVE SPECIFICALLY THEIR RESPECTIVE RIGHTS TO A TRIAL BY COURT OR A JURY
OF ANY SUCH CONTROVERSY OR CLAIM IDENTIFIED HEREIN EXCEPT AS SET FORTH IN
PARAGRAPH 9 HEREOF. Employee understands that if Employee files a lawsuit
regarding a dispute arising out of or relating to this Agreement the Company may
use this Agreement in support of its request to the court to dismiss the lawsuit
and require Employee to arbitrate such dispute. Employee understands that this
arbitration provision affects Employee's legal rights and that Employee may seek
legal advice before signing this Agreement.
 
10.1 Alternative Dispute Resolution. To the extent that the arbitration
provision contained in Paragraph 10 is unenforceable as a matter of law, THE
PARTIES HEREBY WAIVE SPECIFICALLY THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF
ANY CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT EXCEPT AS
SET FORTH IN PARAGRAPH 9 HEREOF. Any controversy or claim brought pursuant to
this Paragraph, shall be tried solely and exclusively in the Circuit Court for
Baltimore County (or if jurisdiction exists, in the United States District Court
for the District of Maryland, Northern Division), and Employee consents to the
jurisdiction and venue of such court, regardless of where Employee is residing
at the time of such action.
 
11.            Governing Law. This Agreement shall be governed, construed and
enforced in accordance with the laws of the State of Maryland, exclusive of its
conflicts of law provisions. Any order entered in a Maryland court shall be
enforceable in any other state, regardless of that State's statutes, laws or
case law, the same as if the enforcement thereof were brought in Maryland,
applying Maryland law.
 
12.            Miscellaneous. This Agreement contains the entire understanding
among the parties hereto with respect to the subject matter hereof, and
supersedes all prior and contemporaneous agreements and understandings,
inducements or conditions, express or implied, oral or written, except as herein
contained. This Agreement may not be modified or amended other than by an
agreement in writing. If any provision or part of any provision of this
Agreement shall be held invalid, illegal or unenforceable, such invalidity or
unenforceability shall not affect any other provision hereof. This Agreement is
assignable by the Company. This Agreement may not be assigned by Employee. This
Agreement shall inure to the benefit of, be binding upon and be enforceable by
the parties, and their heirs, personal representatives, successors and permitted
assigns. This Agreement may be executed in counterparts, each of which shall
constitute a duplicate original, and a facsimile shall be deemed and constitute
and original.
 
13.            Survival of Obligations., Severability and Reformation. The
covenants, warranties, agreements and obligations of this Agreement shall
survive the execution, delivery and performance hereof, and shall survive the
termination of Employee's employment. In the event of any direct conflict
between the actual written terms of this Agreement, any employment agreement
entered into between the parties or the Company's Employee Handbook or Manual,
the provisions of this Agreement shall supersede and control. If any part of
this Agreement shall be held unenforceable, such unenforceability shall not
affect any other part or provision hereof. Further, should any provisions within
this Agreement ever be reformed or rewritten by a judicial body, those
provisions as rewritten shall be binding, but only in that jurisdiction, on the
Company and Employee as if contained in the original Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
14.Review Period. Employee further states that he/she has carefully read the
foregoing, has
had sufficient opportunity to review and deliberate the foregoing with counsel
of his own choosing, knows and understands its contents, and signs the same as
his free and independent act. Consistent with the Older Workers Benefit
Protection Act, Employee is specifically advised to consult with an attorney
before executing this Agreement. No inducements, representations, or agreements
have been made or relied upon to make this Agreement except as stated in this
Agreement.
 
a. Employee is afforded twenty-one (21) days from Employee's initial receipt of
the
 
Agreement within which to consider accepting and being bound by the Agreement
("Review Period"). To accept the Agreement. Employee must execute and return the
Agreement to Todd Hays on or before the close of the Review Period which ends at
5:00 p.m. on the 2nd day of September, 2011. The offer contained in this
Agreement expires immediately after the close of the Review Period. Employee
understands and acknowledges that his Release and waiver of claims is exchanged
for the Severance Pay, an amount which Employee is not otherwise entitled to
receive from Employer.
 
b. After Employee's execution of this Agreement, Employee has seven (7) days in
 
which to rescind his agreement by notifying Todd Hays in writing of his intent
to rescind ("Rescission Period"). At the expiration of the seven (7) days
allowed for Employee's revocation of the Agreement, if Employer has not received
written notice of Employee's revocation, the entire Agreement shall become
binding and irrevocable. The Release shall become effective at the expiration of
the seven (7) days allowed for Employee's revocation of the Agreement.
 
c. In the event that Employee revokes the Agreement within seven (7) days of
 
executing it, Employee shall return all copies of the executed Agreement, and
the Agreement and Release shall become null and void and shall not serve as
evidence for any purpose.
 
15.           Options.Employee acknowledges and agrees that pursuant to Section
3(b) of the
Employment Agreement he had a five (5) year option to purchase up to two hundred
twenty five thousand (225,000) shares of the Company's common stock, with
seventy five thousand (75,000) options vested as of the Effective Date and one
hundred fifty thousand (150,000) options not vested as of the Effective Date
(the "Options"). Employee further acknowledges and agrees that in exchange for
the Severance Pay and other consideration provided by this Agreement, he waives
all rights to the Options and agrees to the termination of the Options.
 
IN WITNESS WHEREOF, the parties have hereunto set their hands, intending to
create a document under seal, this 29th day of August, 2011.
 
 

EMPLOYER: EMPLOYEE:

 
[sig.jpg]
 
 
 
5